Morphy, J.
The controversy between these parties, which is in relation to a building contract and divers difficulties growing out of it, was first submitted to a jury. After a protracted trial, during which a mass of contradictory evidence was adduced, the *34jury could not agree. Experts were then appointed, one by the plaintiff, and one by the defendants; they having also disagreed, Joseph Pilié, the umpire appointed by the court, made a report allowing the plaintiff a sum of $2560 52, for the work done and materials furnished by him in the construction of the house of the .defendants. On a rule taken by the plaintiff, this report of the umpire was confirmed and homologated, and judgment entered up in conformity therewith, allowing, however, to the defendants a credit for $ 1500, acknowledged to have been received by the plaintiff. The defendants appealed.
They have not undertaken to show, in this tribunal, any cause why the report of the umpire should not have been homologated and made the judgment of the court below, nor do we find any specific ground taken, or objection made to the report itself, in their answer. To the rule taken for its homologation they answer only, that it does not state whether the sum fixed by the umpire is the value of the work done by plaintiff on the building, or whether it is the value of the building at the time the report was made ; and they pray that the amount paid by them to one Chappel, whom they employed to finish the work and building, may be deducted from the sum fixed by the umpire. The report presents to our minds no ambiguity. The umpire had before him the reports of the two experts, who had disagreed. He declares that he found the estimate of the one too high, that of the other too low; and proceeding to give an estimate of his own, he fixes $2560 52, as a fair compensation for such work as had been done by the plaintiff. It is clear that this did not embrace the work which defendants may have caused to be done to finish their house.

Judgment affirmed.